DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites a set of polar solvents from which a selection must be made; however, the listing includes an option that is not embraced by the listing in the parent claim. Specifically, water is recited as an option in claim 5, but it is not an option for the polar solvent in claim 4, its parent claim. Claim 14 recites a range of proportions for the combination of Carum carvi seed extract and Rosarinum officinalis extract that is not embraced by the range recited in the parent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (CN 106659656 – English translation referenced for citations) in view of Sedlàkovà et al. (Czechoslovakian Journal of Food Science 2001 19(1): 31–36).
Hirashima et al. teach an oral composition that includes a cationic antiseptic that can yield an odor upon use, but also include additional ingredients to suppress the undesired odor (see paragraph 2). Fragrance gleaned from spice based flavors are included in the compositions to help achieve this goal and they include caraway (Carum carvi) and rosemary (Rosarinum officinalis) (see paragraphs 59 and 117-118). The spice based flavors may be included at 0.01 to 2.5 wt% of the composition (see paragraph 37; instant claim 8). The composition may further include auxiliary components such as surfactants, preservatives, and humectants (see paragraph 63; instant claim 2). The composition is provided in various forms that include liquid preparations (see paragraph 63). An example is provided for a liquid toothpaste (liquid wash) that includes a surfactant and 0.2 wt% Fragrance/Spice B, where this fragrance includes Fragrance/Spice 2 at 5 wt% (see Recipe example 3 and paragraph 111; instant claim 7). Fragrance/Spice 2 has 12 total parts and includes 1 part caraway oil, 1 part rosemary oil, and 1 part ethanol (see paragraphs 117-118; instant claim 1). The ratio of caraway oil to rosemary oil is 1:1 which meets the limitation of about 1:2 (see instant claim 9). Caraway oil is not explicitly detailed to be from the seed.
Sedlàkovà et al. teach that caraway seeds are the main source of caraway oil in the Carum carvi plant (see page 31 first column first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Carum carvi (caraway) seed oil as the caraway oil in the composition of Hirashima et al. This choice would have been obvious in light of Sedlàkovà et al. who detail the seed of the plant as the main source for caraway oil. Thus the seed would be the most likely source for the oil. It additionally would have been obvious to employ a higher proportion of Carum carvi seed extract and Rosarinum officinalis extract as the spice based flavor and adjust its proportion within the range taught by Hirashima et al. because they suggest to do so with the teaching of a range for this ingredient category. The result is an overlapping range with that instantly claimed. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 1-2 and 7-9 are obvious over Hirashima et al. in view of Sedlàkovà et al.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. in view of Sedlàkovà et al.  as applied to claims 1-2 and 7-9 above, and as further evidenced by Dewati et al. (IOP Conference Series: Journal of Physics: Conference Series 2018 953:012226:1-6), Glycerol 85% Material Safety Data Sheet (2018 – henceforth Glycerol MSDS), and Sorbitol 70% Safety Data Sheet (2015 – henceforth Sorbitol SDS).
Hirashima et al. in view of Sedlàkovà et al. render obvious the limitations of instant claim 1. The liquid toothpaste of recipe example 3 contains mostly water and small amounts of several ingredients that would do little to alter the density; however, it also contains 15 wt% precipitated silica, 26 wt% 70% sorbitol, and 8.5 wt% 5% glycerin whose proportions would likely impact density. When the higher densities of precipitated silica, the sorbitol, and glycerin are considered, the Carum carvi seed oil (extract) and Rosarinum officinalis oil (extract) would each compose 9.4 g/ml of the composition (see Dewati et al. page 2 first full paragraph, Glycerol MSDS, and Sorbitol SDS). This value corresponds to the fragrance in which these extracts reside composing 0.2 wt% of the toothpaste liquid. Hirashima et al. teach the fragrance proportion ranges from 0.01 to 2.5 wt% in their final compositions. While the claimed proportions are not explicitly exemplified for both extracts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of the fragrance in which the extracts reside in the toothpaste liquid within the range taught. The result would be a range of proportions (e.g., 0.01 to 2.5 wt%) that overlap with those instantly claimed, thereby rendering the claimed ranges obvious. Absent evidence to the contrary, adjusting the relative proportions of the Carum carvi seed extract and Rosarinum officinalis extract also would have been obvious (see MPEP 2144.05). Therefore claim 10-11 are obvious over Hirashima et al. in view of Sedlàkovà et al. as evidence by Dewati et al., the Glycerol MSDS, and the Sorbitol SDS.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. in view of Sedlàkovà et al.  as applied to claims 1-2 and 7-9 above, and further in view of Mauz et al. (DE 19544905 – English translation referenced for citations).
Hirashima et al. in view of Sedlàkovà et al. render obvious the limitations of instant claim 1. The presence of polar solvents in the Carum carvi seed extract and Rosarinum officinalis extract is not detailed.
Mauz et al. teach plant extracts that include both lipophilic and hydrophilic components of the plant for use in pharmaceutical and drug preparations (see paragraph 1). The extract is taught to correspond to the ingredient pattern of the native plant and avoid inconsistency in composition that occur with the use of various extraction techniques that focus on just lipophilic compounds or just hydrophilic compounds (see paragraph 13). Plants envisioned as suitable for the extraction technique include Carum carvi and Rosarinum officinalis (see paragraph 37). The extract includes lower alcohols such as ethanol or isopropanol as well as water (see paragraphs 18 and  25; instant claims 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an extract generated by the process of Mauz et al. from Carum carvi seed and Rosarinum officinalis in place of the caraway oil and rosemary oil, respectively, in the composition of Hirashima et al. in view of Sedlàkovà et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 3-5 are obvious over Hirashima et al. in view of Sedlàkovà et al. and Mauz et al.

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. in view of Sedlàkovà et al. and Mauz et al.  as applied to claims 3-5 above, and as further evidenced by Dewati et al., the Glycerol MSDS, and the Sorbitol SDS.
Hirashima et al. in view of Sedlàkovà et al. and Mauz et al. render obvious the limitations of instant claims 12-13 and 15-16 with the exception of the extract proportions. The liquid toothpaste of recipe example 3 contains mostly water and small amounts of several ingredients that would do little to alter the density; however, it also contains 15 wt% precipitated silica, 26 wt% 70% sorbitol, and 8.5 wt% 5% glycerin whose proportions would likely impact density. When the higher densities of precipitated silica, the sorbitol, and glycerin are considered, the Carum carvi seed oil (extract) and Rosarinum officinalis oil (extract) would each compose 9.4 g/ml of the composition (see Dewati et al. page 2 first full paragraph, Glycerol MSDS, and Sorbitol SDS). This value corresponds to the fragrance in which these extracts reside composing 0.2 wt% of the toothpaste liquid. Hirashima et al. teach the fragrance proportion ranges from 0.01 to 2.5 wt% in their final compositions. While the claimed proportions are not explicitly exemplified for both extracts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of the fragrance in which the extracts reside in the toothpaste liquid within the range taught. The result would be a range of proportions that overlap with those instantly claimed, thereby rendering the claimed ranges obvious. Absent evidence to the contrary, adjusting the relative proportions of the Carum carvi seed extract and Rosarinum officinalis extract also would have been obvious (see MPEP 2144.05). Therefore claim 12-13 and 15-16 are obvious over Hirashima et al. in view of Sedlàkovà et al. and Mauz et al. as evidence by Dewati et al., the Glycerol MSDS, and the Sorbitol SDS.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen (US PGPub No. 2018/0064775 – see IDS).
Ronen teaches anti-infective compositions (see abstract). A combination of plant extracts are employed as active ingredients in the compositions (see paragraph 15). Proportions for the collection of extracts is taught to range from 0.1 to 5 wt% (see paragraph 87; instant claim 8). An example is provided that combines Carum carvi extract and Rosarinum officinalis extract in tea tree oil (carrier) as a treatment against gastrointestinal disease (see paragraph 194-195; instant claim 1). Carum carvi extract and Rosarinum officinalis extract are classified into two groups that are present at a range of 60:40 to 50:50 (see paragraph 85; instant claim 9). Extracts of Carum carvi are taught to originate from various parts of the plant including the seed (see paragraph 28).  Extraction is taught to occur via solvent where ethanol is named and elaborated upon in regard to in-use proportions (see paragraph 66; instant claims 3-5). Ronen teaches the inclusion of additional ingredients such as preservatives while pharmaceutical and cosmetic uses are also discussed (see paragraphs 70, 123, and 132; instant claim 2). Composition forms that are envisioned include creams, lotions, and ointments (see paragraph 1332; instant claim 7). While a full example of each embodiment that follows from the teachings of Ronen is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare their exemplified combination of Carum carvi extract and Rosarinum officinalis extract and select Carum carvi seed as the source of the Carum carvi extract since it is one a few envisioned plant parts to employ. The presence of essential oil is not required in such a preparation (see instant claim 6). In another embodiment, it additionally would have been obvious to employ the ethanol extraction of Carum carvi seed and Rosarinum officinalis that Ronen emphasizes because they highlight its utility. The application of a taught ratio of these extracts as well as the overall extract proportions would then follow. Formulation into final forms with excipients that are taught would also have been obvious given the teachings of Ronen to constitute their compositions in this manner. Therefore claims 1-9 are obvious over Ronen.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/210765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method that administers a composition with the same components, component proportions, additive ingredients, and product forms as the instantly claimed product. As a result, claims 1-16 are unpatentable over claims 1-19 of copending Application No. 17/210765.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615